Citation Nr: 1125058	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized medical expenses incurred at Erlanger Health System and Medical Center of Manchester from July 4, 2007 to July 6, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, Tennessee.

The Veteran testified at a Board video hearing at the RO in Nashville, Tennessee in March 2009.  This transcript has been associated with the file.

Also at the March 2009 Board hearing, the Veteran submitted a waiver of additional RO review for any evidence received by the Board up to 60 days past the hearing.  Therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran incurred medical expenses for treatment of a nonservice-connected disorder from July 4, 2007 to July 6, 2007 at Erlanger Health System and Medical Center of Manchester.

2.	The record establishes that the Veteran had coverage under a health-plan contract for payment or reimbursement, in part, for the emergency treatment.





CONCLUSION OF LAW

The criteria for reimbursement of unauthorized, non-VA medical expenses incurred from July 4, 2007 to July 6, 2007 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1002 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that such law is not controlling in these matters, the evidence demonstrates in this case that the Veteran was sent a letter in September 2007 advising him of the information necessary to substantiate his claim, as well as notifying him of all relevant procedure and appellate rights.  The VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran testified before the undersigned that he fell off a semi-trailer while moving his motorcycle around.  The emergency room records indicated that he fell four feet from a truck while trying to ride his motorcycle off the ramp.  Later lay statements indicate that he was walking his motorcycle down the ramp when he and it fell off.  He incurred significant head and shoulder injuries that required immediate care.   The Veteran testified that he was disoriented and when asked about insurance, he gave them all of his insurance cards, including his homeowner's policy and his motorcycle insurance.  He contends that the hospital submitted a claim to this insurance company without his knowledge, and that while the company paid only part of his $17,000.00 plus total hospital bill, the rest should be reimbursed by VA.  See e.g., February 2008 statement.  

The Board notes that there are specific requirements for reimbursement of medical claims when the Veteran is service-connected for a disability.  See 38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  In this case, the record does not reflect that the Veteran is claiming medical reimbursement for a service-connected disability.  Accordingly, the Board concludes that based on the evidence of record, the provisions of 38 C.F.R. § 17.120 for reimbursement of a service connected disability do not apply.

However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

The term "health-plan contract" is defined by regulation as an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid.  See 38 U.S.C.A. § 1725(f) (2); 38 C.F.R. § 17.1001.  Although the Veteran's motorcycle insurance through Foremost Insurance Group is not a traditional health insurance plan, the Board finds that it does fall within the meaning of a health-plan contract as defined by the applicable regulation.   Indeed, Congress specifically contemplated such motor vehicle insurance payments stemming from treatment due to accidents when defining health-plan contracts.  See 38 U.S.C.A. §§ 1725(f)(2)(e), 1729(a)(2)(b).  In this case, the Veteran's insurance policy extinguished, in part, the Veteran's liability to the health care provider.  Therefore, it qualifies as a health-plan contract for purposes of applying this regulation.

While the Board is sympathetic to the Veteran, the fact remains that a portion of the medical expenses he incurred was covered by a third party, namely his insurance policy.  As the criterion of subpart (g) has not been met, he cannot be reimbursed for his medical expenses under 38 C.F.R. § 17.1002.  

ORDER

Entitlement to reimbursement for the cost of unauthorized medical expenses incurred at Erlanger Health System and Medical Center of Manchester from July 4, 2007 to July 6, 2007 is denied.

____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


